Per Curiam.

The defendant, when he was arrested, resided within 40 miles of the place of trial; but before issue was joined in the cause, he removed from Cortlandt county, to a greater distance, and has since permanently resided at Whitestozm. It does not appear that the defendant absconded from his former place of abode. He was, therefore, entitled to 14 days notice of trial. If, however, he had removed beyond the distance of 40 miles, after issue joined in the cause, he would have been entitled only to eight days notice. And such is the practice of the court of K. B. in England. (2 Tidd’s Pr. 595. Spencer v. Hall, 1 East Rep. 688.)
Motion granted.(a)

 Vide Lloyd v. Hooper, 7 East, 624. Douglas v. Ray, 4 Term Rep. 552.